Title: To Alexander Hamilton from Rufus King, 12 May 1798
From: King, Rufus
To: Hamilton, Alexander


London May 12. 1798
Dear Sir
It will not surprise you to hear that an open Scism, accompanied by mutual reproaches took place between our Envoys before they separated. Mr. Gerry remains at Paris; and there is a strong opinion that great pains will be taken to persuade him to consent to a public reception, in order to deceive and mock his Country with overtures of an insidious negociation. Marshall & Pinckney left Paris about the middle of April; the former I hope is on his passage to Philadelphia; the latter will embark early in June.
You will be at no loss to understand this state of things. Nothing but vigour and energy will save our Country. Unanimity cannot be expected. Moderation and forbearance with all the virtues that meekly follow in their train, have been faithfully employed, and without success. It is now time, and the wretched Picture exhibited by the Countries where France has introduced her detestable Principles should admonish us, to give up halfway measures with halfway men: they do not belong to the Times in which we live. The people of America will support their Government, if that Government acts with decision, if it appeals to the Pride, the Patriotism, and the Honor of the Nation! But if it temporises, if it wastes itself in words, if it stops short of the only course that remains for its adoption, consistently with the public safety; the next Election will convulse the Country and may, as the Directory intend and expect it shall, give the Government to those who will deliver us up to the same ruin that continues to dessolate Europe.
There is a slight appearance that things are mending upon the Continent; but little interests, little jealousies and little men, whose united influence is opposed to the only effectual Remedy for the mischief, forbid us to expect it until the Evil has spread still wider: for so wretched are the Governments on the Continent, not yet subverted, that the best hope is from the People who are cured when the Fire has passed over them.

I received a short Letter from you a few days since without date, which gave me great satisfaction, as it authorized the hope that the public opinion was sounder than that of its Representatives. War will encrease the public Taxes; these are unpleasant subjects for meditation; the Passions must be attended to; they must have an object; there is a great one. I can’t explain myself. I have had no occasion for reserve with the Secretary of State, because I write to him in Cipher.
Yours &c
R.K.
Col. Hamilton
